Case 2:17-cv-08937-DMG-FFM Document 123-1 Filed 02/20/20 Page 1 of 2 Page ID
                                 #:1746


 1   Eric A. Buresh (pro hac vice)               Joseph R. Taylor (SBN 129933)
 2   eric.buresh@eriseip.com                     jtaylor@fkks.com
     Adam P. Seitz (pro hac vice)                Jeremy S. Goldman (SBN 306943)
 3   adam.seitz@eriseip.com                      jgoldman@fkks.com
     Clifford T. Brazen (pro hac vice)           Matthew Samet (SBN 311865)
 4   cliff.brazen@eriseip.com                    msamet@fkks.com
 5   Chris R. Schmidt                            FRANKFURT KURNIT KLEIN & SELZ,
     chris.schmidt@eriseip.com                   P.C.
 6   Erise IP, P.A.                              2029 Century Park East, Suite 1060
     7015 College Blvd.                          Los Angeles, California 90067
 7
     Suite 700                                   Telephone: (310) 579-9600
 8   Overland Park, KS 66211                     Facsimile: (347) 438-2156
     Phone: (913) 777-5600
 9   Facsimile: (913) 777-5601                   Attorneys for Defendants Cloud Imperium
10                                               Games Corp. and Roberts Space Industries
     Ben M. Davidson (Cal. Bar. No. 181464)      Corp.
11   ben@dlgla.com
     Davidson Law Group, a Law Corporation
12
     4500 Park Granada Boulevard, Suite 202
13   Calabasas, CA 91302
     Telephone: (818) 918-4622
14   Facsimile: (310) 473-2941
15
     Attorneys for Plaintiff Crytek GmbH
16
                       IN THE UNITED STATES DISTRICT COURT
17
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
                                         WESTERN DIVISION
19
     CRYTEK GMBH,                   )            Case No. 2:17-cv-08937-DMG-FFM
20                                  )
                        Plaintiff,  )            [PROPOSED] ORDER
21                                  )
              v.                    )
22                                  )            [Filed concurrently with Notice of
     CLOUD IMPERIUM GAMES CORP. )                Settlement Pursuant to C.D. Cal. L.R.
23   and ROBERTS SPACE INDUSTRIES )              40-2]
     CORP.,                         )
24                                  )
                        Defendants. )            Judge: Hon. Dolly M. Gee
25                                  )
                                    )
26
27
28


                                   [PROPOSED] ORDER
Case 2:17-cv-08937-DMG-FFM Document 123-1 Filed 02/20/20 Page 2 of 2 Page ID
                                 #:1747


 1                                         ORDER
 2        Based upon the parties’ Notice of Settlement pursuant to C.D. Cal. L.R. 40-2
 3 notifying the Court that they have reached an agreement in principle of terms to settle
 4 this action in its entirety, and for good cause shown,
 5        IT IS HEREBY ORDERED:
 6        1. The parties shall have until March 23, 2020 to document and execute their
 7           agreement and to file a joint stipulation of dismissal.
 8
 9 DATED:_________
                                           Hon. Dolly M. Gee
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
                                  [PROPOSED] ORDER
